Contempt proceedings instituted December 7, 1942, by the issuance of an order to the Waukesha Roxo Company and Frank H. Fiedler directing them to show cause why they should not be punished for contempt of court.  It was alleged that an employee who served as juror had been dismissed for that reason.  This was denied by appellants.  The court concluded its decision as follows:  "So the record will be that contempt is established, but sentence will be suspended."
Appellant's appeal is from a conclusion in an oral decision, though later reduced to writing by the learned trial judge, but in pursuance of which no judgment or final order was made and entered.  No sentence was passed and no penalty was imposed.
An appeal does not lie from findings and conclusions of law. A judgment or final order being indispensable to the right of appeal, where the record nowhere shows that judgment or final order was ever entered, the supreme court on appeal cannot inquire into the facts.  It will be seen by reference to sec. 274.33, Stats., that the question of appeal is a jurisdictional one.  State v. Stone, 37 Wis. 204; Estate of Lewis,207 Wis. 155, 240 N.W. 818; Witt v. Wonser, 195 Wis. 593,219 N.W. 344.  In criminal cases, there is no judgment from which an appeal can lie until final sentence is passed.  State v.Stone, supra; State v. Bongiorno, 96 N.J. Law, 318,115 A. 665; United States v. Lecato (2d Cir.), 29 F.2d 694; *Page 203 Jones  Dickey v. Givens, 77 Iowa, 173, 41 N.W. 608; andMiller v. Aderhold, 288 U.S. 206, 53 Sup. Ct. 325,77 L. Ed. 702.
The record shows that the trial court did not regard the evidence as calling for the entering of a judgment and that there was an intentional avoidance of the imposition of any of the consequences that might logically follow had the court determined to go beyond the expression of the trial judge's opinion disapproving of a course of conduct.  Neither of the appellants requested the court to pronounce judgment.  Millerv. Aderhold, supra.
By the Court. — Appeal dismissed.